Citation Nr: 1035159	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the reduction of a 30 percent evaluation for 
pilonidal cyst effective August 2, 2007 was proper.

2. Entitlement to an evaluation greater than 30 percent for 
pilonidal cyst.

3.  Entitlement to an increased evaluation for degenerative joint 
disease of the right knee with compartment instability with 
valgus opening, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for degenerative joint 
disease of the left knee with compartment instability with valgus 
opening, currently evaluated as 20 percent disabling.

5.  Entitlement to a compensable evaluation for degenerative 
joint disease of the right knee with limited flexion.

6.  Entitlement to a compensable evaluation for degenerative 
joint disease of the left knee with limited flexion.  

7.  Entitlement to an increased evaluation for degenerative joint 
disease of the right knee with limited extension, currently 
evaluated as 30 percent disabling.

8.  Entitlement to an increased evaluation for degenerative joint 
disease of the left knee with limited extension, currently 
evaluated as 30 percent disabling.

9.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 1954.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 2007 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee in which the evaluation assigned the service-connected 
pilonidal cyst was decreased from 30 percent to 10 percent, 
effective in August 2007, and in which evaluations greater than 
20 percent for degenerative joint disease of the right and left 
knees with compartment instability with valgus opening, each, 
respectively, was denied.

A motion to advance this case on docket was granted by the Board.  
See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.900(c) (2009).

The veteran testified before the undersigned Veterans Law Judge 
in July 2010.  A transcript of the hearing is associated with the 
claims file.

The October 2007 rating decision reduced the evaluation assigned 
the service-connected pilonidal cyst from 30 percent to 10 
percent.  The Veteran disagreed with the reduction.  The 
September 2008 statement of the case identified the issue on 
appeal as entitlement to an increased evaluation for pilonidal 
cyst, currently evaluated as 10 percent disabling.  Given that 
the Veteran filed a timely notice of disagreement with assigned 
evaluation following the reduction by the RO, the issues have 
been recharacterized as reflected on the front page of this 
decision.

In addition, the Veteran's claim for an increase evaluation for 
his right and left knee disabilities have been adjudicated by the 
RO as involving only symptoms of instability.  However, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) (a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided that a 
separate rating is based upon additional disability); VAOPGCPREC 
9-04 (September 17, 2004) (separate ratings under Diagnostic Code 
5260 for limitation of flexion of the leg and Diagnostic Code 
5261 for limitation of extension of the leg may be assigned for 
disability of the same joint).  The Veteran has articulated his 
claim for increased disability ratings for his bilateral knee 
condition in terms of his entire knee disabilities.  In addition, 
the RO's initial duty to assist letter acknowledged the Veteran's 
claim as involving symptoms of instability and limited motion.  
The Board will therefore consider all aspects of the Veteran's 
knee disabilities and the issues have been recharacterized as 
presented on the front page of this decision.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider "the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of that claim").

The issue of entitlement to a total rating due to individual 
unemployability is addressed in the Remand below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A May 1999 rating decision granted service connection for 
pilonidal cyst and assigned a 30 percent evaluation effective in 
July 1998.  

2.  At the time of the October 2007 rating decision, which 
reduced the 30 percent evaluation for pilonidal cyst to 10 
percent effective in August 2007, the 30 percent evaluation had 
been in effect a period of greater than five years.  

3.  The medical evidence shows some improvement in the service-
connected pilonidal cyst condition but does not establish that 
such improvement is sustained, material and is reasonably certain 
to be maintained.

4.  The service-connected pilonidal cyst is recurrent but does 
not result in recurrent debilitating episodes occurring at least 
four times during the past 12 month period despite continuous 
immunosuppressive therapy.  Alternatively, the condition is not 
characterized by disfiguration of the head, face, or neck; does 
not affect an area of 114 square inches; does not involve more 
than 40 percent of the entire body or affect 40 percent of 
exposed areas or require constant or near constant systemic 
therapy such as corticosteroids, immunosuppressive retinoids or 
other immunosuppressive drugs, or light or electron beam therapy 
in the past 12 month period, with generalized involvement of the 
skin or generalized cutaneous involvement.

5.  The service-connected right knee disability is manifested by 
severe recurrent lateral instability and effusion, but no 
findings of meniscal abnormality, ankylosis, removal of or 
dislocated cartilage, nonunion or malunion of the tibia and 
fibula, or genu recurvatum.

6.  The service-connected left knee disability is manifested by 
severe recurrent lateral instability and effusion, but no 
findings of meniscal abnormality, ankylosis, removal of or 
dislocated cartilage, nonunion or malunion of the tibia and 
fibula, or genu recurvatum.

7.  For the time period prior to August 9, 2008, the service-
connected right knee disability was manifested by range of 
flexion motion at 45 degrees at its most limited, with 
consideration for pain and additional limitation on repetitive 
use.

8.  For the time period prior to August 9, 2008, the service-
connected left knee disability was manifested by range of flexion 
motion at 45 degrees at its most limited, with consideration for 
pain and additional limitation on repetitive use.

9.  Beginning August 9, 2008, the service-connected right knee 
disability was manifested by range of flexion motion at 100 
degrees at its most limited, with consideration for pain and 
additional limitation on repetitive use.

10.  Beginning August 9, 2008, the service-connected left knee 
disability was manifested by range of flexion motion at 100 
degrees at its most limited, with consideration for pain and 
additional limitation on repetitive use.

11.  During the course of the appeal, the service-connected right 
knee disability was manifested by range of extension motion at 20 
degrees at its most limited, with consideration for pain and 
additional limitation on repetitive use.

12.  Prior to April 30, 2009, the service-connected left knee 
disability was manifested by range of extension motion at 15 
degrees at its most limited, with consideration for pain and 
additional limitation on repetitive use.

13.  Beginning April 30, 2009, the service-connected left knee 
disability was manifested by range of extension motion at 25 
degrees at its most limited, with consideration for pain and 
additional limitation on repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 30 percent evaluation for 
pilonidal cysts have been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344.

2.  The criteria for an evaluation greater than 30 percent for 
pilonidal cyst have not been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.118, Diagnostic Code 7819 (2009).

3.  The criteria for an evaluation of 30 percent, and no greater, 
for degenerative joint disease of the right knee with compartment 
instability with valgus opening have been met.  38 U.S.C.A. § 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.44, 4.45, 4.71, 4.71a, 
Diagnostic Code 5257 (2009).

4.  The criteria for an evaluation of 30 percent, and no greater, 
for degenerative joint disease of the left knee with compartment 
instability with valgus opening have been met.  38 U.S.C.A. § 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.44, 4.45, 4.71, 4.71a, 
Diagnostic Code 5257 (2009).

5.  For the time period prior to August 9, 2008, the criteria for 
an evaluation of 10 percent and no greater for degenerative joint 
disease of the right knee with limited flexion have been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.44, 4.45, 4.71, 
4.71a, Diagnostic Code 5260 (2009).

6.  For the time period prior to August 9, 2008, the criteria for 
an evaluation of 10 percent and no greater for degenerative joint 
disease of the left knee with limited flexion have been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.44, 4.45, 4.71, 
4.71a, Diagnostic Code 5260 (2009).

7.  For the time period beginning August 9, 2008, the criteria 
for a compensable evaluation for degenerative joint disease of 
the right knee with limited flexion have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.44, 4.45, 4.71, 
4.71a, Diagnostic Code 5260 (2009).

8.  For the time period beginning August 9, 2008, the criteria 
for a compensable evaluation for degenerative joint disease of 
the left knee with limited flexion have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.44, 4.45, 4.71, 
4.71a, Diagnostic Code 5260 (2009).

9.  Throughout the course of the appeal, the criteria for an 
evaluation greater than 30 percent for degenerative joint disease 
of the right knee with limited extension have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.44, 4.45, 4.71, 
4.71a, Diagnostic Code 5261 (2009).

10.  For the time period prior to April 30, 2009, the criteria 
for an evaluation greater than 30 percent for degenerative joint 
disease of the left knee with limited extension have not been 
met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.44, 4.45, 
4.71, 4.71a, Diagnostic Code 5261 (2009).

11.  For the time period beginning April 30, 2009, the criteria 
for an evaluation of 40 percent, and no greater, for degenerative 
joint disease of the left knee with limited extension have been 
met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.44, 4.45, 
4.71, 4.71a, Diagnostic Code 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

Concerning the issue of restoration of the 30 percent evaluation 
for the service-connected pilonidal cyst, in light of the 
favorable action taken herein, discussion of whether VA has met 
its duties of notification and assistance is not required, and 
deciding the appeal at this time is not prejudicial to the 
veteran.

Concerning the issues of increased evaluations for the service-
connected pilonidal cyst and knee disabilities, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Letters dated in April 2007 and May 2008 satisfied the duty to 
notify provisions for the issue of increased evaluations, after 
which the claims were re-adjudicated.  See 38 C.F.R. § 3.159; 
Kent v. Nicholson, 20 Vet. App. 1 (2006); Overton v. Nicholson, 
20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained available service 
treatment records and identified VA treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran submitted 
additional treatment records.  

VA examinations were provided in this case in August 2007, August 
2008, April 2009 and February 2010.  The Board finds that these 
examination reports were conducted in conjunction with 
examination of the Veteran and review of the medical record, to 
include private treatment records.  They thus provide adequate 
findings for adjudication of the Veteran's claim.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).

All other known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file and 
the Veteran has not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

II.  Propriety of Reduction

When any change in evaluation is to be made, the rating agency 
should assure itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference in 
thoroughness of the examinations or in use of descriptive terms.  
See 38 C.F.R. § 4.13 (2009).

When a reduction is anticipated, the beneficiary must be notified 
of the proposed reduction, with notice of the reasons for the 
proposed reduction.  Further, the beneficiary must be allowed a 
period of at least 60 days to submit additional evidence to show 
that the rating should not be reduced.  After the allotted 
period, if no additional evidence has been submitted, final 
rating action will be taken and the rating will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating expires.  38 C.F.R. § 3.105(e).  

There is no question that a disability rating may be reduced.  
However, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413, 420 (1993), the Court has interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any rating 
reduction case it must be ascertained, based upon a review of the 
entire recorded history of the disorder, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  In addition, 38 C.F.R. §§ 4.2 and 4.10 
(2009) provide that in any rating reduction case, not only must 
it be determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects improvement in the veteran's ability to function under 
the ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 (2009) also establish that 
there must be improvement before an evaluation is reduced.  Where 
a rating has been in effect for greater than five years, as in 
this case, it is essential that the entire record of examinations 
and the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, including 
all special examinations indicated as a result of general 
examination and the entire case history.  Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. § 
3.344(a)(c).  The burden of proof is on VA to establish that a 
reduction is warranted by a preponderance of the evidence.  
Kitchens v. Brown, 7 Vet. App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for 
the VA to reduce certain service-connected disability ratings, 
the requirements of 38 C.F.R. § 3.344(a) and (b) must be 
satisfied."  This regulation requires that only evidence of 
sustained material improvement under the ordinary conditions of 
life, as shown by full and complete examinations, can justify a 
reduction; these provisions prohibit a reduction on the basis of 
a single examination.  See Brown, supra.

Initially, the Board notes that the veteran was not provided with 
notice prior to the reduction in the October 2007 rating decision 
as is generally required in 38 C.F.R. § 3.105(e).  The Board 
observes, however, that 38 C.F.R. § 3.105(e) does not apply in 
this case.  In this regard, that provision applies only when a 
reduction in evaluation results in a reduction or discontinuance 
of compensation payments currently being made.  See 38 U.S.C.A. § 
5112(b)(6); VAOPGCPREC 71-91 (1991) (holding that section 5112 
does not provide a 60 day grace period where there is only a 
reduction in evaluation with no corresponding reduction in 
compensation); see also 38 C.F.R. § 3.105(e).

At the time of the October 2007 rating decision that implemented 
the reduction, the veteran was receiving a combined evaluation of 
80 percent.  Despite the reduction from 30 percent to 10 percent 
for pilonidal cysts, the Veteran continued to be eligible for and 
in receipt of a combined evaluation of 80 percent, and the 
decreased evaluation for pilonidal cysts did not result in a 
reduction or discontinuance of compensation payments being made 
at the time of the reduction.  Therefore, the Board finds that 
notice under 38 C.F.R. § 3.105(e) was not required and 
contemporaneous notice of the reduction, issued in October 2007, 
was sufficient.  See VAOPGCPREC 71-91 (1991).

The Board next turns to the applicability of 38 C.F.R. § 3.500 
(2009).  In this regard, that section also applies to cases in 
which there was a reduction or discontinuance of an award of 
compensation.  As noted above, the lower evaluation in this case 
did not result in a reduction or discontinuance of the veteran's 
award of compensation.  Thus, the provisions of 38 C.F.R. § 3.500 
regarding effective dates do not apply.

Lastly, the Board will consider whether the reduction itself was 
proper.  The Board notes that the 30 percent evaluation assigned 
the service-connected pilonidal cysts was in effect from July 
1998 to August 2007, a period of greater than five years.  Thus, 
the greater protections afforded by 38 C.F.R. § 3.344 apply 
herein.  Only evidence of sustained material improvement that is 
reasonably certain to be maintained, as shown by full and 
complete examinations, can justify a reduction.  If there is any 
doubt, the rating in effect will be continued.  See Brown, supra.

Service connection for pilonidal cysts was granted in a May 1999 
rating decision and evaluated the disability as 30 percent 
disabling under Diagnostic Code 7804-7819.  The evaluation was 
based on VA treatment records showing treatment for the condition 
in 1996 and 1998, and on the Veteran's statements and that of his 
wife asserting that he had been bothered by a recurrent cyst on 
the tip of his tailbone since his separation from active service.  
A February 1999 VA examination report reflected objective 
observations of a pilonidal cyst with drainage and resultant 
abscess formation that the examiner described as moderately 
limiting.  The Veteran reported that the condition had become 
more symptomatic over the last year, chronically infected, 
painful and tender.  The VA examiner observed an area of 
induration and erythema with purulent drainage from the area of 
the sacrum at the upper level of the buttocks to the midline, and 
that there were multiple areas where the purulent material could 
be expressed.  The examiner described the skin as purple and 
discolored compared the surrounding are and noted that the 
findings were compatible with an abscess related to a pilonidal 
cyst.  The diagnosis was of a pilonidal cyst with drainage with 
resultant abscess formation.

A June 2003 VA examination report shows findings of a complicated 
indurated cyst in the superior portion of the gluteal cleft with 
multiple fistulous tracks associated with it.  It was not 
inflamed but measured approximately two to three centimeters.  
The examiner noted the area was tender to palpation, but there 
was no drainage.  The Veteran reported that he had the cysts 
drained one to two times per month and that the cysts are 
accompanied by a fever and pain.  When his wife was alive, he 
explained, she would drain the cysts throughout the year, but his 
wife died two years ago and now he must come to the VA to have it 
done.  Because of the pain, he reported he cannot sit for a long 
period of time.  The report shows an impression of a complicated 
pilonidal cyst with multiple fistulous tracks.  The examiner 
noted the Veteran was relatively incapacitated, given that he had 
to ambulate in order to keep from sitting down and that he was 
unable to ambulate given his significant osteoarthritis.  

A November 2004 statement proffered by a private physician 
indicates that the Veteran required bilateral total knee 
replacements but that fistulas around the coccyx area prohibited 
the surgery.  

In a December 2004 VA examination report shows the Veteran 
continued to report a history of infections and drainage from his 
pilonidal cysts to where he has had fevers and difficulty sitting 
due to pain and inflammation in the area.  The examiner 
objectively observed five fistulous tracts over the Veteran's 
buttocks with no active drainage.  There were indurated cysts 
present over the superior portion of the gluteal cleft and 
several fistulous tracts present that were not inflamed, 
measuring approximately two centimeters.  The examiner noted that 
the Veteran's cysts, which are frequent and become infected, with 
the Veteran's heart history, have prevented the Veteran from 
having bilateral knee replacements.  The examiner opined that he 
believed it was a significant problem, and if the Veteran had not 
had the cysts, he would have had his knees replaced.  

In an October 2005 VA examination report, the pilonidal cysts 
were found to be asymptomatic.  The Veteran continued to report 
recurrent cysts.  The examiner objectively observed the Veteran 
to have clean, well-healed cyst scar which was dry, stable and 
superficial without adherence to the underlying tissue, 
inflammation, edema, keloid formation, induration or 
inflexibility.  There was no limitation of motion or 
disfigurement.  It was the same colour as his skin and measured 
one by one centimeter.  The examiner did describe a mild 
depression of the surface contour of the skin at the gluteal 
cleft.

VA examination conducted in August 2007 shows complaints of cysts 
developing in his gluteal cleft eight to ten times per year, 
requiring draining of pus from his buttock area.  He reported 
current recurrences of one to two times per month and stated he 
pops the cysts on his own.  He reported no itching or burning.  
The examiner objectively the Veteran to manifest a healing 
pilonidal cyst in the superior gluteal cleft with no current 
fistula and diagnosed unresolved recurrent pilonidal cysts. 

During VA examination conducted in February 2010 the Veteran 
described the condition as intermittent.  The examiner observed 
no active fistula or drainage.

The Veteran testified in 2010 that his cysts continue to recur.  
It is noted that the Veteran is competent to testify as to his 
symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 
2009).  Moreover, the disability picture reflects that his cysts 
do, in fact, recur.

The medical evidence delineated above reflects that the Veteran 
showed improvement in his pilonidal cyst condition at the time of 
the October 2007 rating decision.  However, this evidence is 
insufficient to show that the improvement was either material or 
reasonably certain to be maintained.  

It is observed that the VA examination in 2005 showed the 
pilonidal cyst to be asymptomatic.  However, in 2007, the Veteran 
was observed to manifest a healing pilonidal cyst.  Although the 
examiner observed no fistula, the diagnosis was of unresolved 
recurrent pilonidal cysts.  

In summary, the above medical evidence shows some improvement-
particularly in 2005 when the condition was found to be 
asymptomatic, and again in 2007 when no fistulas were observed-
but reflects that the service-connected pilonidal cysts were 
found to be unresolved in 2007 and, in fact, the Veteran was 
observed to have a healing cyst.  Given the recurrent nature of 
the condition depicted in the medical evidence and in 
consideration of the Veteran's statements and testimony, the 
Board is not convinced that sustained material improvement has 
occurred.  Thus, the preponderance of the evidence cannot be 
found to be against restoration of the previous 30 percent 
evaluation.  

Accordingly, restoration of the 30 percent evaluation for 
pilonidal cysts is therefore warranted.



III.  Increased Evaluation.

The Veteran contends that his pilonidal cyst and bilateral knee 
disabilities are worse than have been evaluated.  He testified 
before the undersigned Veterans Law Judge and has stated that his 
cyst conditions recurs frequently and is of sufficient severity 
to prohibit required surgery for his knees.  He testified and has 
stated that his bilateral knee disability causes constant falling 
such that he fell and broke his hip.  He testified that his knee 
swell and hurt, and he cannot walk more than 200 feet.  He 
reported that he wears hinged braces on both knees, and his range 
of motion is limited such that he is unable to straighten his 
knees.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  Evaluation of a service-connected disorder 
requires a review of the Veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of view 
of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the Veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

a)	Pilonidal Cyst

As noted above, service connection for pilonidal cysts was 
granted in a May 1999 rating decision and evaluated as 30 percent 
disabling under Diagnostic Code 7804-7819.  The RO reduced the 
evaluation to 10 percent in an October 2007 rating decision; 
however, by this decision, the Board has restored the 30 percent 
evaluation.

Diagnostic Code 7819 contemplates benign skin neoplasms, which 
are to be evaluated as disfigurement of the head, face or neck 
(Diagnostic Code 7800), scars (Diagnostic Code 7801 through 
7805), or impairment of function.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2009).

The Veteran's pilonidal cyst condition does not affect his head, 
face, or neck, hence Diagnostic Code 7800 does not here apply.

An evaluation greater than 30 percent is afforded for scars that 
affect an area of 144 square inches or greater (Diagnostic Code 
7801); for skin conditions that affect more than 40 percent of 
the entire body or more than 40 percent of exposed areas affected 
or; require constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs in the last 12 
months (Diagnostic Codes 7806 (dermatitis or eczema) 7815 
(bullous disorders), 7816 (psoriasis), and 7821 (cutaneous 
manifestations of collagen-vascular diseases)); for skin 
conditions that involve generalized involvement of the skin 
without systemic manifestations and constant or near-constant 
systemic therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids or light or electron beam therapy in 
the past 12 months (Diagnostic Code 7817 (exfoliative 
dermatitis); for skin conditions with either generalized 
cutaneous involvement or systemic manifestations and constant or 
near-constant systemic medication such as immunosuppressive 
retinoids required in the past 12 month period (Diagnostic Code 
7824 (diseases of keratinization); or for recurrent debilitating 
episodes occurring at least four times during the past 12-month 
period despite continuous immunosuppressive therapy (Diagnostic 
Codes 7825 (urticaria), 7826 (vasculitis) 7827 (erythema 
multiforme).  See 38 C.F.R. § 4.118, Diagnostic Code 7800 through 
7833 (2009).

VA examination conducted in August 2007 shows complaints of cysts 
developing in his gluteal cleft eight to ten times per year, 
requiring draining of pus from his buttock area.  He reported 
current recurrences of one to two times per month and stated he 
pops the cysts on his own.  He reported no itching or burning.  
The examiner objectively the Veteran to manifest a healing 
pilonidal cyst in the superior gluteal cleft with no current 
fistula and diagnosed unresolved recurrent pilonidal cysts. 

VA examination conducted in February 2010 reflects the Veteran 
continued to report the condition as intermittent but stated he 
had not required treatment in the past 12 months.  The examiner 
objectively observed scar formation over the tailbone but no 
active fistula or drainage.  

The medical evidence does not show that an evaluation greater 
than 30 percent for the pilonidal cyst is warranted.  Although 
the medical evidence shows that the condition is recurrent, and 
it appears it is serious enough to prevent, at least in part, 
surgical treatment of his bilateral knee condition, there is no 
evidence that the Veteran requires constant or near constant 
medication for his pilonidal cyst condition, that it affects an 
area of 144 square inches or greater or 40 percent or more of his 
body or exposed areas.

In addition, it is observed that the Veteran underwent total hip 
replacement in 2007 for a fractured hip despite the recurrent 
nature of this condition.  The Veteran testified that he has been 
told he cannot have knee surgery, which he requires, because of 
his pilonidal cyst condition.  A November 2004 statement 
proffered by a private physician indicates that the Veteran 
required bilateral total knee replacements but that fistulas 
around the coccyx area prohibited the surgery.  However, VA 
examinations conducted for joints in 2009 observed the Veteran's 
bilateral knee condition would likely get worse without operative 
intervention, but that the Veteran was a poor candidate for 
surgery secondary to multiple medical comorbidities.

It is noted that on September 23, 2008, Diagnostic Code 7804 was 
amended, effective October 23, 2008.  See 73 Fed. Reg. 54708-01, 
54710 (September 23, 2008).  The revisions have no bearing on the 
present case.  Under the revised regulations, scars other than of 
the head, face, or neck, are rated under Diagnostic Codes 7801 to 
7805.  Under either version, the diagnostic code affords only a 
10 percent evaluation.  See  38 C.F.R. § 4.118, Diagnostic Codes 
7804 (2008 and 2009).  

b)	Bilateral Knees

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection for bilateral knee disabilities was granted in 
a January 2005 rating decision, as secondary to the service-
connected pilonidal cyst, effective in March 2003.  The following 
evaluations were assigned:  1) 20 percent for degenerative joint 
disease of the right knee with compartment instability with 
valgus opening, under Diagnostic Code 5003-5257; 2) 20 percent 
for degenerative joint disease of the left knee with compartment 
instability with valgus opening, under Diagnostic Code 5003-5257; 
3) 20 percent for degenerative joint disease, right knee, with 
limited extension under Diagnostic Code 5003-5261; 4) 30 percent 
for degenerative joint disease, left knee, with limited extension 
under Diagnostic Code 5003-5261; 5) zero percent for degenerative 
joint disease of the right knee with limited flexion under 
Diagnostic Code 5003-5260; and 6) zero percent for degenerative 
joint disease of the left knee with limited flexion under 
Diagnostic Code 5003-5260.

In a February 2006 rating decision, the evaluation for 
degenerative joint disease, right knee, with limited extension, 
was increased to 30 percent, effective in August 2005.  

These evaluations have been confirmed and continued to the 
present.

The 20 percent evaluations under Diagnostic Code 5257 contemplate 
impairment of the knee characterized by recurrent subluxation or 
lateral instability that is moderate in severity.  A 30 percent 
evaluation is warranted for recurred subluxation or lateral 
instability that is severe.

The noncompensable evaluation under Diagnostic Code 5260 
contemplates limitation of flexion to 60 degrees or greater.  
Limitation of flexion to 45 degrees warrants a 10 percent 
evaluation.  Limitation of flexion to 30 degrees warrants a 20 
percent evaluation.  Limitation of flexion to 15 degrees warrants 
a 30 percent evaluation.  

The 30 percent evaluations under Diagnostic Code 5261 contemplate 
limitation of extension to 20 degrees or less.  A higher, 40 
percent evaluation is afforded for limitation of extension to 30 
degrees and a 50 percent evaluation contemplates limitation of 
extension to 45 degrees.  

The combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68 (2009).

The Board observes the Veteran is service-connected for fracture 
of the right hip with total replacement and osteoarthritis of the 
acromioclavicular joint as secondary to the service connected 
right knee degenerative joint disease with compartment 
instability and valgus opening.  The evaluation of these 
disabilities is not at issue here.

An August 2007 VA examination shows that the Veteran reported 
complaints of pain, locking, deformity, giving way, instability, 
stiffness, weakness, effusion, redness, and tenderness but no 
dislocation or subluxation and no flare-ups.  He stated he was 
unable to stand for more than a few minutes or walk more than a 
few yards.  He reported that he had fractured his right hip in 
February 2007 and had undergone total hip replacement.  He stated 
his knees were treated with steroid injections and had been told 
he was not a candidate for total knee replacements although he 
needed them, due to recurrent pilonidal cyst infections.  The 
examiner objectively observed the Veteran to walk with a cane and 
a walker.  He had an antalgic gait, crepitus, deformity, 
malalignment, tenderness, pain, painful motion, and instability 
but no abnormality in weight bearing.  Range of motion was 
measured at 15 degrees extension to 45 degrees flexion with pain 
on flexion and 15 degrees flexion contracture in both the right 
and left knees.  Instability was found in bilateral medial and 
lateral ligaments, although the anterior cruciate ligament was 
found to be normal.  Valgus instability was found with a five 
millimeter opening in both knees.  Results of X-rays showed 
severe tricompartmental osteoarthritis, left greater than right, 
and bilateral effusion in the knee joints.  The radiologist noted 
that the findings had progressed in the interim.  The examiner 
diagnosed end stage bilateral tricompartmental osteoarthritis 
with valgus instability.  

An August 2008 VA examination shows the Veteran reported 
complaints of giving way, pain, stiffness, weakness but no 
deformity, instability, dislocation or subluxation, effusion, 
inflammation or flare-ups.  He stated he could stand for 15-30 
minutes and walk 1/4 mile.  The examiner objectively observed the 
Veteran to walk with a cane and to use braces.  His gait was 
antalgic and the Veteran had poor propulsion but no abnormal 
weight bearing.  He exhibited bony joint enlargement, crepitus, 
effusion, painful motion, and abnormal motion but no meniscus 
abnormality.  Range of motion, bilaterally was measured at 10 
degrees extension and 115 degrees flexion including pain.  No 
additional limitation of motion was found on repetitive use.  
Results of X-rays showed severe tricompartmental degenerative 
osteoarthritis with effusion and loose bodies in the left knee.  

An April 2009 VA examination shows that the Veteran reported 
continued use of a cane to walk, braces, and treatment with 
injections.  He complained of deformity, giving way, instability, 
pain, stiffness, weakness, incoordination, decreased speed in 
joint motion, swelling, and tenderness but no locking.  He 
described constant effusion, dislocation and subluxation 
occurring daily or more often, and flare-ups occurring weekly and 
lasting more than a month.  He stated he could walk 200 feet or 1/4 
mile with his cane before feeling unsteady and could stand for an 
hour.  He reported he was unable to exercise or do simple 
activities of daily living when his knee pain was at its worst.  
The examiner objectively observed the Veteran to exhibit bony 
joint enlargement, crepitus, deformity, effusion, malalignment, 
tenderness, pain at rest and subpatellar tenderness in both knees 
but no meniscus abnormality.  The examiner described medial and 
lateral instability, moderate in severity in both knees and 
valgus widening measuring 3-5 millimeters.  Range of motion was 
found to measure 20 degrees extension and 105 degrees flexion on 
the right and 25 degrees extension and 100 degrees flexion on the 
left at its most limited, allowing for pain and additional 
limitation on repetitive motion.  Results of X-rays were reported 
to evidence bilateral degenerative joint disease, greater on the 
left than on the right.  The examiner diagnosed bilateral 
tricompartmental knee osteoarthritis, worse on the left.  The 
examiner commented that the Veteran demonstrated instability 
bilaterally to varus stress secondary to lateral ligament 
attenuation and observed that the disease would continue to 
progress and would likely get worse without operative 
intervention, he was a poor candidate for surgery secondary to 
multiple medical comorbidities.  

A February 2010 VA examination shows that the Veteran reported 
that he continued to wear his braces and complained of pain, 
deformity, giving way, instability, stiffness, weakness, warmth, 
redness, swelling, and tenderness but no locking, incoordination 
or effusion on the left.  He reported the same symptoms on the 
right except that he felt no tenderness.  He described episodes 
of subluxation and dislocation occurring daily or more frequently 
on the right and occurring several times a week on the left.  He 
reported flare-ups occurring weekly and lasting one to two days, 
bilaterally.  The examiner objectively observed the Veteran to 
exhibit bony enlargement, crepitus, heat, tenderness, pain at 
rest, weakness, and guarding on the right, without instability 
and patellar or meniscal abnormality.  On the left, the examiner 
noted the same symptomatology plus deformity and abnormal motion 
and no weakness.  Range of motion was measured at 5 degrees 
extension and 100 degrees flexion bilaterally with consideration 
for pain and additional limitation of motion on repetitive 
motion.  Results of X-rays show findings of bilateral 
degenerative joint disease, greater on the left.  The examiner 
diagnosed limited extension and flexion in both knees.  

VA treatment records show complaints of and treatment for 
bilateral knee problems.  Private treatment records show that the 
Veteran sustained a fall in which he fractured his right hip and 
required a total hip replacement in February 2007.  

The Veteran also presented the statement of his lay witness, who 
notes that the Veteran fell on two occasions during a visit in 
February 2007, and broke his hip.  

i.	Evaluation of Right and Left Knee Degenerative Joint 
Disease with Compartment Instability with Valgus Opening

The medical evidence demonstrates that the Veteran's bilateral 
knee disability warrants a 30 percent evaluation under Diagnostic 
Code 5257 for severe right and left knee lateral instability.

Medical evidence reflects that the Veteran fell in 2007 on at 
least two occasions observed by a lay witness who described a 
locking up of both knees.  Private and VA treatment records 
document that on this occasion he broke his hip.  As noted above, 
the Veteran is now service-connected for right hip and right 
shoulder disabilities as secondary to the service-connected 
bilateral knee disabilities.  Moreover, VA examinations in 2007 
and 2009 document findings of medial and lateral instability.  VA 
examinations in 2008 and 2010 do not show findings of 
instability; however, these reports document continued complaints 
of giving way and findings of an antalgic gait with poor 
propulsion in 2008; and complaints of subluxation and dislocation 
and findings of poor propulsion in 2010.  Findings of valgus 
instability, deformity and malalignment were noted in 2007; bony 
enlargement and abnormal motion was found in 2008 and 2010; and 
bony joint enlargement, deformity, and malalignment were found in 
2009.  Treatment records show that the Veteran was treated for 
falls as recently as September and October 2009 and that he 
required braces and sometimes used a wheelchair.  These records 
show treatment for other conditions, including a heart condition 
and diabetes mellitus, but they also show that he continued to be 
treated for severe degenerative joint disease in both knees, 
including with injections.

Given the foregoing, the preponderance of the medical evidence 
cannot be found to be against a finding that the Veteran's 
bilateral knee disability is characterized by lateral instability 
that is severe.  Accordingly, a 30 percent evaluation under 
Diagnostic Code 5257 (the highest evaluation afforded by the 
diagnostic code) is warranted.



ii.	Evaluation of Right and Left Knee Degenerative Joint 
Disease with Limited Flexion

Separate, compensable evaluations may be afforded for limitation 
of flexion and extension, respectively, under Diagnostic Codes 
5260 and 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).

The medical evidence demonstrates that the Veteran's right and 
left knee disability warranted a 10 percent evaluation, each, 
under Diagnostic Code 5260 for limitation of flexion for the time 
period prior to August 9, 2008.

VA examination conducted in April 2007 shows that range of 
flexion motion measured 45 degrees at its most limited during 
this time period, with consideration of pain.  A higher, 20 
percent evaluation could be warranted for flexion limited to 30 
degrees.  However, the medical evidence does not show that the 
Veteran's flexion was limited to a degree less than 45 degrees 
prior to August 9, 2008.  

In addition, a compensable evaluation is not warranted for 
limitation of right or left knee flexion for the time period 
beginning August 9, 2008.  Rather, range of flexion motion was 
measured at 100 degrees on the left and 105 degrees on the right 
in 2009, and 100 degrees bilaterally in 2010, with consideration 
of pain and additional limitation of motion on repetitive use.  

iii.	Evaluation of Right and Left Knee Degenerative Joint 
Disease with Limited Extension

The medical evidence does not show that the Veteran's right knee 
disability warranted an evaluation greater than 30 percent for 
limitation of extension motion under Diagnostic Code 5261 at any 
time during this appeal, or that his left knee disability 
warranted an evaluation greater than 30 percent for limitation of 
extension motion prior to April 30, 2009.  The record does 
reflect that a rating of 40 percent for left knee limitation of 
extension is warranted from April 30, 2009.

VA examination dated in 2007 and 2008 shows limitation of 
extension to no more than 15 degrees bilaterally at its most 
limited, with consideration for pain and additional limitation of 
motion on repetitive use.  In 2009 and 2010, range of right knee 
extension was measured at 20 degrees at its most limited, with 
consideration for pain and additional limitation of motion on 
repetitive use.

In contrast, the medical evidence demonstrates that the Veteran's 
left knee extension was limited to 25 degrees at its most limited 
beginning April 30, 2009.  A 40 percent evaluation under 
Diagnostic Code 5261 is warranted for limitation of left knee 
extension beginning April 30, 2009.  A higher evaluation is not 
warranted, as the medical evidence does not demonstrate 
limitation of left knee extension motion at more than 25 degrees 
during this time period, even considering factors such as pain 
and additional limitation of motion on repetitive use.

iv) Additional, Compensable Evaluations for Right and 
Left Knee Disability Manifestations

Additional, compensable evaluations are warranted for ankylosis 
of the knee under Diagnostic Code 5256, which contemplates a 30 
percent evaluation for favorable ankylosis in full extension or 
in slight flexion between zero and ten degrees, a 40 percent 
evaluation for ankylosis in flexion between 10 and 20 degrees, a 
50 percent evaluation for ankylosis in flexion between 20 and 45 
degrees, and a 60 percent evaluation for extremely unfavorable in 
flexion ankylosis at an angle of 45 degrees or more; for 
dislocated semilunar cartilage under Diagnostic Code 5258 with 
frequent episodes of locking, pain, and effusion into the joint, 
which contemplates a 20 percent evaluation; for symptomatic 
removal of semilunar cartilage under Diagnostic Code 5259, which 
contemplates a 10 percent evaluation; impairment of the tibia and 
fibula under Diagnostic Code 5262, which contemplates a 10 
percent evaluation for malunion with slight knee or ankle 
disability, a 20 percent evaluation for malunion with moderate 
knee or ankle disability, a 30 percent evaluation for malunion 
with marked knee or ankle disability, a 40 percent evaluation for 
nonunion with loose motion requiring a brace; and acquired, 
traumatic genu recurvatum under Diagnostic Code 5263, which 
contemplates a 10 percent evaluation.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994); VAOPGPREC 23-97 (July 1, 1997; revised 
July 24, 1997). 

However, the medical evidence does not show that the required 
manifestations are present.  First, there are no findings of 
ankylosis.  Rather, the medical evidence establishes that the 
Veteran has range of right and left knee joint motion, albeit 
limited and painful.  Second, although the medical evidence shows 
findings of effusion into both knee joints, it does not document 
that the Veteran has undergone removal of cartilage or that he 
has been found to have dislocated cartilage.  Rather, VA 
examinations dated in 2008, 2009 and 2010 specifically note no 
meniscus abnormalities.  Finally, although the medical evidence 
shows findings of malalignment, deformity, abnormal weight 
bearing, and the need for hinged braces, it does not show that 
the bilateral knee disabilities are manifest by nonunion or 
malunion of the tibia and fibula, or that the Veteran has been 
shown to have genu recurvatum.  There are therefore no 
manifestations that may be evaluated under Diagnostic Codes 5256, 
5258, 5259, 5262, and 5263.

c)	Summary

In summary, the preponderance of the evidence is against the 
assignment of an evaluation greater than 30 percent for the 
pilonidal cysts; there is no doubt to be resolved; and an 
evaluation greater than 30 percent for pilonidal cysts is not 
warranted.

The medical evidence supports the assignment of 30 percent 
evaluations under Diagnostic Code 5257 for severe instability in 
the right and left knee each.  This is the highest evaluation 
afforded by the diagnostic code.

The medical evidence supports the assignment of 10 percent 
evaluations for limitation of flexion motion in the right and 
left knee prior to August 9, 2008, each, under Diagnostic Code 
5260; the preponderance of the evidence is against an evaluation 
greater than 10 percent prior to August 9, 2008 for right or the 
left knee flexion limitation and against a compensable evaluation 
for right or left knee limitation of flexion motion beginning 
August 9, 2008.  There is no doubt to be resolved.  An evaluation 
of 10 percent, each, and no greater, for limitation of flexion 
motion is warranted for the right and left knee limitation of 
flexion motion prior to August 9, 2008; however, an evaluation 
greater than 10 percent for right and left knee limitation of 
flexion motion prior to August 9, 2008; and a compensable 
evaluation for right and left knee limitation of flexion motion 
beginning August 9, 2008 is not warranted.

The medical evidence supports the assignment of a 40 percent 
evaluation for limitation of extension motion in the left knee 
under Diagnostic Code 5261 beginning April 30, 2009; the 
preponderance of the evidence is against an evaluation greater 
than 40 percent for the left knee limitation of extension motion 
beginning April 30, 2009, against an evaluation greater than 30 
percent for left knee limitation of extension motion prior to 
April 30, 2009, and against an evaluation greater than 30 percent 
for right knee limitation of extension motion prior to and 
beginning April 30, 2009.  There is no doubt to be resolved.  An 
evaluation of 40 percent and no greater is warranted for left 
knee limitation of extension motion beginning April 30, 2009; 
however an evaluation greater than 40 percent for left knee 
limitation of extension motion beginning April 30, 2009, an 
evaluation greater than 30 percent for left knee limitation of 
extension motion prior to April 30, 2009, and an evaluation 
greater than 30 percent for right knee limitation of extension 
motion prior to and beginning April 30, 2009 is not warranted. 

In evaluating the Veteran's service-connected bilateral knee 
disabilities, the Board considered the disabling effects of pain 
and pain on motion as indicated in the above discussion.  See 
DeLuca, supra.  Furthermore, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, increased 
evaluations above those granted in the discussion above are not 
warranted on the basis of functional loss due to pain or weakness 
in this case.  The Veteran's symptoms are supported by pathology 
consistent with the assigned percent ratings, and no higher.  In 
this regard, the Board observes that the veteran has complained 
of pain and weakness on numerous occasions.  However, the effect 
of the pain experienced by the veteran is contemplated in the 
currently assigned disability evaluations under Diagnostic Code 
5260 and 5261. The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant increased evaluations.  Therefore, the Board 
finds that the preponderance of the evidence is against ratings 
higher than those assigned herein.  

The Veteran genuinely believes that his pilonidal cyst and right 
and left knee disabilities are worse than has been evaluated and 
has offered his testimony and statements and that of his witness.  
The Board has, by this decision, recognized that his disabilities 
are worse than have been evaluated and have restored the previous 
30 percent evaluation for the pilonidal cyst disability and have 
granted increased evaluations for symptoms of instability and 
limitation of flexion and extension motion as detailed above.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter so complex as the extent of his pilonidal cyst and right 
and left knee disabilities and his views are of little probative 
value.  The Board has placed greater probative weight on the 
detailed findings provided by the medical professionals who 
discussed his symptoms, complaints, and manifestations.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The assignment of different evaluations throughout the pendency 
of the Veteran's appeal has been considered, in accordance with 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the medical 
evidence does not support staged evaluations other than those 
that have already been assigned in the present case.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations solely for his pilonidal cysts 
and bilateral knee conditions and that the level of pilonidal 
cyst disability and bilateral knee disabilities are that 
specifically contemplated by the schedular criteria.  The Veteran 
did require emergency treatment and hospitalization in 2007 for a 
fractured right hip, which was attributed to a fall that was 
found to be the result of his bilateral knee disability.  
However, the Veteran is separately service-connected for his hip 
condition as secondary to his bilateral knee disability, as noted 
above.  Accordingly, the Board has determined that referral of 
this case for extra-schedular consideration is not in order.


ORDER

Restoration of the 30 percent evaluation for pilonidal cysts is 
granted.  

An evaluation greater than 30 percent for pilonidal cysts is 
denied.
A 30 percent, and no greater, evaluation for degenerative joint 
disease of the right knee with compartment instability with 
valgus opening, is granted subject to the laws and regulations 
governing the award of monetary benefits.

A 30 percent, and no greater, evaluation for degenerative joint 
disease of the left knee with compartment instability with valgus 
opening, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A 10 percent, and no greater, evaluation for degenerative joint 
disease, right knee, with limited flexion, prior to August 9, 
2008 is granted, subject to the laws and regulations governing 
the award of monetary benefits.

A 10 percent, and no greater, evaluation for degenerative joint 
disease, left knee, with limited flexion, prior to August 9, 2008 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

A compensable evaluation for degenerative joint disease, right 
knee, with limited flexion, beginning August 9, 2008 is denied.

A compensable evaluation for degenerative joint disease, left 
knee, with limited flexion, beginning August 9, 2008 is denied.

A 40 percent evaluation, and no greater, for degenerative joint 
disease, left knee, with limited extension, beginning April 30, 
2009, is granted, subject to the laws and regulations governing 
the award of monetary benefits.

An evaluation greater than 30 percent for degenerative joint 
disease, left knee, with limited extension, prior to April 30, 
2009, is denied.

An evaluation greater than 30 percent for degenerative joint 
disease, right knee, with limited extension is denied.


REMAND

The Veteran raised the issue of unemployability in his July 2010 
testimony before the Board.  VA examinations dated in 2010 and 
2009 show that his bilateral knee disabilities have an impact on 
his occupational activities and on his usual daily activities.  
The 2009 report reflects that he is not employed.  

Thus, the Board finds that the issue of entitlement to TDIU has 
been raised by the record.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for compensation 
based upon individual unemployability).  The Court recently held 
that a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  As the RO has not yet considered whether the Veteran is 
entitled to TDIU, the issue must be remanded to the RO for 
consideration.

In addition, by this decision, the Board has restored the 30 
percent evaluation assigned his pilonidal cyst.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is directed.)

1.  Provide the Veteran with a letter 
satisfying the duty to notify provisions 
with respect to his claim of entitlement to 
TDIU.

2.  Ensure that all VA and non-VA treatment 
records of which VA has notice are 
obtained.

3.  Provide the Veteran with an examination 
to determine the nature and extent of his 
service-connected disabilities on his 
ability to maintain employment consistent 
with his education and occupational 
experience.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  

The examiner must elicit from the Veteran 
and record for clinical purposes a full 
work and educational history.  Based on a 
review of the case and the claims file, the 
examiner must provide an opinion as to 
whether the Veteran's service connected 
disabilities, either alone or in 
combination with any other disabilities for 
which he is entitled to receive VA 
compensation, preclude him from securing 
and following substantially gainful 
employment consistent with his education 
and occupational experience.

All opinions provided must include an 
explanation of the bases for the opinion. 
If the requested opinion cannot be made 
without resort to speculation, the examiner 
must state this and specifically explain 
why an opinion cannot be provided without 
resort to speculation.

4. After completion of the above and any 
additional development deemed necessary, 
adjudicate the claim for TDIU, in 
accordance with the applicable laws and 
regulations.  If any of the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until he is so informed.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that failure to appear for VA examination 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


